DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 8 November 2022 has been entered. Claim(s) 1, 7-14, and 20-24 is/are pending in this application and examined herein. Claim(s) 1 is/are amended. Claim(s) 2-6 and 15-24 is/are cancelled. 
The rejections under 35 USC 112(a) to claims 1, 7-14, and 20-24 as failing to comply with the written description requirement are withdrawn in view of the amendments to claim 1 and Applicant’s arguments.
The objection to claim 1 is withdrawn in view of Applicant’s amendment to claim 1.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8 November 2022 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-14, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. While the claim as written recites elements of the apparatus individually and their intended functions, there is no clear structural relationship claimed between the chlorination reactor and the inlet ports and outlet ports making ambiguous if the inlet/outlet ports are on or are part of the chlorination reactor, or are placed elsewhere in the apparatus. See MPEP § 2172.01. Claims 7-14 and 20-24 are further rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-14, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Allen et al. (US 5102632 A, cited in Office Action mailed 17 February 2022) in view of Herm et al. (DE 4429895 A1, machine translation and original figures).
Regarding claim 1, Allen teaches a two-step method for recovering dispersed noble metals (Title), for recovering the noble metal content of a mixture of noble metals, for example, platinum, palladium, and rhodium, this mixture being, for example, comprises on or throughout a pellet or on or throughout a ceramic monolith of a spent catalyst (Abstract). In Fig. 3, Allen teaches a continuous flow of spent catalyst 1 flowing through feed hopper 2 into a kiln (Col. 5 lines 44-45, 53). Allen further teaches a reducing chlorinating atmosphere is maintained in the low temperature kiln (a chlorination reactor with a reaction zone; Col. 5 lines 55-57, Fig. 3). The Examiner notes that while Allen is silent to the presence of a catalyst particulate material inlet port, as Allen teaches material moving from the feed hopper into the kiln, an inlet port must inherently exist for the catalyst to be transferred into the kiln reading on a catalyst particulate material inlet port, and as the material is fed to a chlorinating kiln, reads on wherein said catalyst particulate material inlet port is configured to direct the catalyst particulate material into said chlorination reactor. Allen further teaches chlorinating the mixture with a chlorinating composition via feeds at 6 and 7 using a gaseous mixture comprising chlorine while the temperature while the temperature is held between 350 and 650 C° (a chlorine-containing gas inlet port, wherein said chlorine-containing gas inlet port is configured to direct the chlorine-containing gas into the chlorination reactor; Col. 3 lines 47-57, Col. 4 lines 12-13). 
Allen further teaches product gases are extracted via exhaust tubes from the hot zones of the Stage I kiln at 8 in Fig. 3, and the product material from Stage I comprises platinum and palladium chlorides (platinum group metal-containing vapor outlet port; Col. 5, lines 59-63). Allen further teaches the product material is condensed within the exhaust tubes as they exit the furnace and the gases so extracted cool to lower temperatures (one or more corresponding cooling manifolds through which a platinum group metal-containing vapor is released from said reaction zone; Col. 5, lines 64-66). The Examiner notes that the recitation ‘where the catalyst material is fed into the inlet port and treated with gas… to yield a volatile platinum group metal-containing chloride product’ merely recites an instance of the material worked upon by the claimed apparatus and the manner in which the claimed apparatus operates, which does not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 & 2115. Therefore, the limitation only requires an apparatus structure that is capable of containing a volatile platinum group chloride, and as Allen teaches a chlorination reactor and a recovery from the reactor of platinum group metal-containing vapor from the reactor, the Examiner reasonably considers the structure disclosed by Allen to be capable of the instantly claimed limitation. 
Allen teaches the kiln to be a rotary tube furnace (Col. 5 lines 46-49), but does not teach how the furnace is heated.
Herm teaches a heating chamber for solid material that can be rotated about its longitudinal axis (i.e. a rotary tube furnace) [0001], which is heated by a large number of parallel heating tubes 12a which heat the material in the furnace in the absence of air ([0004, 0024], Fig. 2-3). As the heating tubes 12a are only separated from the interior of the furnace by perforated support brackets 32 ([0023], Fig. 2-3), one of ordinary skill would recognize the heating tubes to be in contact with any materials heated in the furnace (wherein said heater is in the reactor and in contact with material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated the rotary tube furnace of Allen with heating tubes in the chlorination reactor in contact with the catalyst particulate material as doing so would heat the material in the absence of air (an oxidizing gas), which is desired by Allen which maintains a reducing (i.e. oxygen poor) atmosphere. Doing so would have been further obvious as directly contacting a material to be heated with the source of heat would be recognized by one of ordinary skill to be the most efficient possible means of heat transfer, improving the efficiency of the process and reduce the amount of energy required to operate the furnace. Allen and Herm are analogous as both are directed to rotary furnaces that operate under non-oxidizing conditions.
The Examiner notes claim 1 recites an electromagnetic inductor and wherein the optional electromagnetic inductor is configured to apply an electromagnetic field to a chlorine-containing gas mixture in said chlorination reactor, however as these limitations are recited as optional, even though Allen does not teach an electromagnetic inductor, modified Allen reads on claim 1 in its entirety as modified Allen still reads on an embodiment wherein the electromagnet is excluded
Regarding claims 7-9, the Examiner notes these claims merely recite further limitations on the size of the catalyst particulate material and composition of the chlorine containing gas used during the operation of the apparatus. Recitation of instances of the material worked upon by the claimed apparatus or steps acted upon the material prior to its use in the apparatus do not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 & 2115. In this case, the Examiner notes that the aforementioned claim limitations do not impart any additional structure upon the apparatus of claim 1, and therefore does not impart further limitations.
Regarding claim 10, the Examiner notes that the recitation of “wherein said predetermined temperature is in the range of 300 degrees Celsius to 1100 degrees Celsius” recites the manner in which the claimed apparatus operates, which does not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 & 2115.  In this case, the examiner notes that the aforementioned claim limitation does impart an inherent limitation that the apparatus structure be capable of operating at a temperature between 300 and 1100°C. Since Allen teaches a chlorination reactor and operating the reactor at 350 to 650 °C (Col. 4 lines 12-13), the Examiner reasonably considers the structure disclosed by Allen to meet the instantly claimed limitations.
Regarding claims 11-14 and 21-22, Allen does not teach an electromagnetic inductor, however the Examiner notes claim 1 recites the limitation of an electromagnetic inductor as optional, and thus the further limitations drawn to the electromagnetic inductor of claims 11-14 and 21-22 would also be considered optional. Thus, even though Allen does not teach an electromagnetic inductor, Allen reads on claims 11-14 and 21-22 in their entirety as Allen teaches all of the mandatory elements of the apparatus of claim 1 and in turn claims 11-14 and 21-22 except for the optional inductor.
Regarding claim 24, Allen teaches collecting the chlorides of platinum and palladium (Col. 3 lines 55-57) and the product material is condensed within the exhaust tubes as they exit the furnace (Col. 5, lines 59-63).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Herm as applied to claim 1 above, and further in view of Yun et al (KR 100959928 B1, English machine translation supplied with Office Action mailed 17 February 2022).

Regarding claim 20, modified Allen teaches the addition of a chlorine containing gas via feeds 6 and 7 (Allen: Col. 5 lines 56-57), but does not teach a storage tank for the chlorine containing gas.
Yun teaches a chlorine gas storage tank (Title), forming a cylindrical protective tube on the outer periphery of the head of the chlorine container, the bottom surface of the body is prevented from direct contact with the ground during transport, storage, and installation (page 1, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the chlorine gas storage tank of Yun into the apparatus of Allen to prevent direct contact with the ground during transport, storage, and installation, improving safety by reducing the vulnerability of the storage container to potential mishandling.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Herm as applied to claim 1 above, and further in view of Bergeron et al (US 20070131058 A1, cited in Office Action mailed 17 February 2022).
Regarding claim 23, Allen does not teach wherein said chlorination reactor comprises a temperature sensor.
Bergeron teaches a process for recovering platinum group metals from ores and concentrates (Title) where the chlorination reactor is desirably a furnace built with material resistant to chlorine [0036], and the furnace used for conducting experiments of the method is equipped with a pyrometer (a temperature sensor) which is linked to a thermostat controller [0090]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pyrometer and thermostat controller of Bergeron into the apparatus of Allen to incorporate use of a linked thermostat controller, which would have the predictable benefit of continuous automated control over the heater to maintain a constant temperature, with predictable benefit to the consistency of process conditions improving efficiency and product purity.
Response to Arguments
Applicant's arguments filed 8 November 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that as claim 1 expressly recites that wherein said catalyst particulate material inlet port and said chlorine-containing gas inlet port are configured to direct material and gas, respectively, into said chlorination reactor, that claim 1 is not ambiguous, the Examiner respectfully disagrees. The catalyst particulate material and chlorine-containing gas inlet ports, while amended to more clearly recite their function of directing materials to the chlorination reactor, are not disclosed with sufficient detail to the definite location of the ports in relation to the other components of the apparatus (ex. located in the chlorination reactor, outside of the chlorination reactor, adjacent to the heater). 
Regarding Applicant’s argument that Allen does not teach an apparatus that needs two inlet ports for two different materials, the Examiner respectfully disagrees. The Examiner notes that Allen teaches both a flow of spent catalyst flowing through a feed hopper into a low-temperature kiln (Col. 5 lines 44-45, 53), and feeding a gaseous mixture comprising chlorine through inlets 6 and 7 of the low-temperature kiln (Col. 3 lines 47-57, Col. 4 lines 12-13), reading on a catalyst particulate material inlet port and a chlorine-containing gas inlet port, “wherein said catalyst particulate material inlet port and said chlorine-containing gas inlet port are configured to direct the catalyst particulate material and the chlorine-containing gas, respectively, into said chlorination reactor” as required by claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733